779 N.W.2d 249 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dannie GAYHEART, Defendant-Appellant.
Docket No. 139664. COA No. 282690.
Supreme Court of Michigan.
March 12, 2010.

Order
On order of the Court, the application for leave to appeal the July 30, 2009 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). We ORDER the St. Joseph Circuit Court, in accordance with Administrative Order 2003-03, to promptly determine whether the defendant is indigent and, if so, to immediately appoint P.E. Bennett, if feasible, to represent the defendant in this Court. If this appointment is not feasible, the trial court shall, within the same time frame, appoint other counsel to represent the defendant in this Court. At oral argument, the parties shall address whether the defendant preserved the issue regarding jurisdiction, in light of the proceedings in the trial court on October 11, 2007, during which the defendant, in the presence of his counsel, agreed to the jurisdiction of the trial court to hear this case. The parties may file supplemental briefs within 42 days of the appointment of appellate defense counsel, but they should not submit mere restatements of their application papers.